Opinion by
Judge O’Rear
Reversing.
This is an action on a policy of life insurance. Appellant insured the life of N. B. Pollard in the sum of $2,000. One of the. conditions named in the policy upon which it was to be avoided is, if the insured should “die by his own hand or act, sane or insane,, within three years from the date of issue of this certificate, then this agreement shall cease and be of no effect.” Within three years from the date of the policy the assured killed himself. The act occurred in his office in the town of Cadiz, in the presence of one person, and so nearly in the presence of at least two others that they saw his body before it had fallen after the fatal shot was fired into his head. N. B. Pollard was at the time sheriff of Trigg county. The suicide occurred on December 2, 1901. At the previous October term of the fiscal court of Trigg county *352he had failed to complete the settlement of his accounts as sheriff, and a called term of the fiscal court was to be held on that day, December 2d, to complete the settlement. The commissioner appointed by the court had reported a deficit amounting’ to several thousand dollars in the accounts of the sheriff. As a matter of fact, as was shown by the judgment in favor of the county against the sureties of N. B. Pollard as sheriff, subsequently rendered, he was in default to the county about $2,300. It also appears that he was afithe time a candidate for the office of county court clerk of Trigg county. About a week before his death he handed his life insurance policy and his will to a friend, to be deposited in his vault, with the request that “if anything happened to him” he wanted this friend to see that his children got those papers for thé benefit of them. Nothing in the actions of Pollard had indicated any mental derangement then. He was about his business as usual. On the morning of the-suicide he transacted business with a number of persons. He collected taxes and gave receipts therefor. Pie wrote business letters and mailed them, and inclosed 'checks — one of $4,000 being inclosed to the State Auditor in payment of the State revenue collected by him as sheriff. He deposited about $1,400 in bank that morning. In all he did, and in all he said, so far as the record discloses, he was in full possession of his mental faculties. His domestic relations were pleasant. He had no disease, nor was there any sickness or other cause of disturbance in his family, so far as the record shows. After completing certain business transactions, including those above mentioned, and shortly before the hour at which the-fiscal court was to convene to complete his settlement, he deliberately shot himself through the head;. *353at least, such, is the inevitable conclusion from the proof in this ease, all of which is one way.
At the conclusion of the evidence appellant asked that the jury be peremptorily instructed to find for it. But the motion was overruled. This was error. The law presumes every man to be sane until the contrary is shown. Likewise the law indulges a presumption against suicide as being unnatural and immoral. But presumptions of this nature are indulged necessarily in the absence of proof. When the evidence shows and the fact is that the act of suicide was committed when the person was in sound mind, no presumption whatever can be indulged. It ceases to be a presumption and becomes a proven fact. .Where the dead body is discovered in the-presence of the implement of death, and the surroundings are such as admit of the conclusion either that, it was self-inflicted or not, or was intentionally done- or not, the evidence being wholly circumstantial, then, the presumption against suicide, that is intentional' self-destruction, applies. Where, however, there are-eyewitnesses to the occurrence, whose testimony established the fact to be that the act was intentional;-, that the person was in a normal condition of mind;, that he was not insane; that .the motive probably-influencing his action was the fear of disgrace, or-of punishment for some past act, about to be disclosed, or which had been recently discovered, then it would be illogical and contrary to the judgment, and observation of mankind to say that the act was-to be presumed in law to have been unintentional or the result of that insanity which deprives the mind of its knowledge of the probable effect of the act upon life. When all the evidence is one way, the natural result -of which is to establish a fact in con*354troversy, there is nothing to be submitted to the jury, as only controverted propositions are submitted to them; that is, propositions about which there is a conflict in the evidence.
The court instructed the jury in this language: “The court instructs the jury that they will find for plaintiff the sum of $2,000, with interest from the 2d day of April, 1902, unless they shall believe from the evidence that the insured, N. B. Pollard, intentionally took his own life, and that at the time he did so he had sufficient mind to contemplate the consequences of the act resulting in his death, in which case they will find for the defendant.” The instruction is erroneous. On the contrary, the law is that if the insured intentionally took his own life, at a time when his mind was so far gone as to render him unconscious that he was taking his life, the act will hot be deemed his, but will be regarded in law as an accidental killing. The converse is equally true— that although his mind may have been deranged, still if he had mind enough to know that the act would probably result in his death, and if he inflicts it with that intention, it is his act in law, for which the company is not responsible under the clause of this policy. (Mut. Ben. Life Ins. Co. v. Daviess’ Ex’or, 87 Ky., 541, 10 Ky. Law Rep., 577, 9 S. W., 812; Manhattan Life Ins. Co. v. Beard, 112 Ky., 455, 23 Ky. Law Rep., 1747, 66 S. W., 35; Supreme Council v. Heineman, 25 Ky. Law Rep., 1604, 78 S. W., 406; Bigelow v. Berkshire Life Ins. Co., 93 U. S., 284, 23 L. Ed., 918.)
Wherefore the judgment is reversed and cause remanded, with directions to grant appellant a new trial under proceedings not inconsistent herewith.